UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-1868


DON W. MCKINNEY,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:15-cv-00013-JPJ-PMS)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Don W. McKinney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Don W. McKinney seeks to appeal the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint.                      We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

     Parties    are     accorded   30       days   after   the   entry    of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

June 29, 2015.        The notice of appeal was filed on August 3,

2015.    Because McKinney failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal and deny as moot his motion to participate in

oral argument.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and   argument      would   not   aid   the   decisional

process.

                                                                         DISMISSED




                                        2